Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-8, 11-15, 24, 29-31, 40-52 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Close et al, U.S. Patent Application Publication No. 2005/0148261 in view of Anderson et al, U.S. Patent No. 4,100,324 with evidence from definition of staple fibers from Textile Glossary.  Close et al discloses a tissue product comprising a coform layer having deposited on an exterior surface thereof a very lightweight meltblown fiber layer in order to 
With regard to the claims as amended 3/26/20, Close does not disclose a surface binding agent.  Note that page 9, lines 26-20 discuss surface binding agents and the example provided is a latex which is an emulsion of a polymer.  A meltblown fiber layer is not equivalent in any way to a latex.  
Close differs from the claimed invention because it does not disclose the length of the thermoplastic filaments in the coform layer or less than 30% filaments in the coform layer. 
However,   Anderson discloses a nonwoven material which may be a single ply.  The nonwoven is made by a coform process and is a coform layer comprising wood pulp and synthetic polymer fibers. Anderson teaches that suitable conforms include 1-80% polymeric microfibers having a length greater than that of staple fibers (see col. 2, lines 28-54) and the balance wood pulp, (see claim 7).  It is noted that staple fibers generally have a length of 1.6 to 8 inches which meets the claimed length limitations.  See attached definition from Textile 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed staple fibers having a length as set forth in Anderson to form the coform of Close, in view of the teaching of Anderson of the suitability of using fibers having a length greater than that of staple fibers to form a coform layer and to have selected an amount of filaments within the range of 1-80% as taught by Anderson in order to form a web having the desired low lint, strength, softness, degradability, etc.  
With regard to the limitation that the pulp fibers are randomly distributed, since Close employs a coform process, which is the same process employed in the instant invention, the resulting fabric would necessarily have random distribution of the pulp and synthetic fibers/filaments.  
Close does not disclose the claimed lint value, dry lint score or VFS, although it does disclose that the materials have improved lint production due to the presence of the outer microfiber layer.  However, it is reasonable to presume that the structure of Close would have the claimed properties.  Support for this presumption is found in the fact that the structure of Close is the same as the claimed structure and that the structure of Close is made by the same coform process as claimed.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).
Applicant's arguments filed  5/13/21 have been fully considered but they are not persuasive. 
Applicant’s amendment has overcome 112 (a)/(1st paragraph) rejection.
Applicant argues that Close in view of Anderson does not teach the plurality of pulp fibers are randomly dispersed throughout the coform, but instead that they are uniformly dispersed.  However, it is not clear that a random dispersion is not also uniform in the context of a coform structure, in that the pulp fibers and the synthetic fibers are supplied and mixed but that the particular placement of each individual pulp or synthetic fiber/filament is not predetermined, so that it is random.  In other words, the pulp can be randomly but uniformly dispersed throughout the layer.    This position is supported by the instant specification which teaches a random structure is formed by the coform process.  See paragraph 0069 of the published application.  Finally, Anderson also teaches that the coform process produces a random fabric having a homogenous structure.  See col. 14, lines 29-62.  Therefore, in the absence of a particular definition for random, a coform process is considered to have a random distribution of the pulp fibers since neither the pulp fibers or the synthetic fibers/filaments are individually deposited into particular, predetermined areas of the fibrous structure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789